Case: 2:20-cv-02295-MHW-EPD Doc #: 12 Filed: 05/29/20 Page: 1 of | mer 37
\ea (Rev. 09/19) CIVIL COVER SHEET

The JS 44 civil cover sheet and the contained herein neither ate eo and service of plead Pleadings or o other papers as by law, except as
provided by, Jone ruies of conte i em ged ea rence of the United States in September 1974, is required for the use of the Clerk of Court for the
initiating the civil docket sheet, INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

L(a) PLAINTIFFS DEFENDANTS

(B} County of Residence of First Listed Plaintiff p : County of Residence of First Listed Defendant
(EXCEPT IN U.S, PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)

{c) Attemas 90—-FoO— IFT 1{(o! East BLY Gail, scoon +e

Wo Kichard Piacoa) Aor, Od 44209. Ohio Geren f

   

 

TE. BASIS OF JURISDICTION (Ploce an "X™ ite One Bax Only) i. CITIZENSHIP OF PRINCIPAL PARTIES (Pace am ° ronrermrery Af) abe
(For Diversity Cases 0: and One Bas for Defenham)
01 U.S. Government 3 Federal Question DEF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (sy O 1 Incorporated or Principal Pisce mo 4 4
of Business In This State
O 2 US. Government O4 Divemity Citizen of Another State O 2 2  incosporated and Principal Place os as
Defendant (indicate Citizenship of Pariies in Item {Tl) of Business In Another State
Citizen or Subject ofa O3 OF 3° Foreign Nation o«6 a6
Foteign Country

 

 

 

IV. NATURE OF SUIT (ie om One bad

   
 

    
 

  

ft 375 False Claims Act

 

PERSONAL INJURY PERSONAL INFURY CF 625 Drug Related Seizure Bi AeeentaCTn

 
  
 
 

  
 
  
 
 

1 120 Marie G 310 Airplmes 0 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal GB 376 Qui Tam (3) USC
130 Miller Act 315 Abplone Protea Product Liability |) 690 Other 372%(0))
(3 140 Nogotisble instrament (1) 367 Hostth Care! (2 400 State Reappartionment
0 150 Recovery of Gverpeyment pisses tee Phannaceutical EE SIO) 410 Antirnst
& Enforcement of Judgment Siander Personal Injury 1 i CF 430 Banks and Banking
G1 151 Medicare Act 0 330 Federal Employers 0) 450 Commerce
O 182 Recovery of Defealted Liability 1 368 Asbestos Personal (1 460 Deportation
Stadent Loans 0 340 Marine Injory Product 0) 470 Racketeer Influenced and
(Exctodes Veterans) OF 345 Marine Prodoct Liability . Corrapt
G8 153 Recovery of Overpayment Linbility PERSONAL PROPERTY [... fi I) 480 Consumer Credit
of Veteran’s Benefits CF 350 Motor Vehicle O 370 Other Freud . (15 USC 168i or 1692) *
0) 160 Stockholders’ Suits C) 355 Motor Vehicle OF 371 Trath in Lending © 862 Black Lung (923) 7 485 Telephows Consumer
{7 196 Other Contract Product Liability O) 380 Other Personal 0 720 Labor/Management 5 863 DIWC/DIWW (405(g)) Protection Act
C3 195 Contract Product Liability |? 360 Other Personal Property Damage Relations 0 864 8S1D Title XVI CF 490 Cable/Sat TV
0 196 Franchise Injury C1 385 Property Damage 1) 740 Railway Labor Act OD 865 RSI (405{g)) (3 850 Secunities/‘Commodities/
{9 362 Personal Injury - Product Liability 7 751 Family and Medical Exchange

 
 
     

a Paes 10) 790 Other Labor Litigation

C) 791 Employee Retirement 5 970 Taxes (US. Plaintiff

  

Income Sconrity Act or Defendant)

0 230 Rem Louse & Ejectmant O 871 IRS—Thint Party Act

C3 240 Torte 20 Land 26 USC 7609 0 896 Arbitration

G 245° Tort Product Lasbitty =~ , {7 899 Administrative Procedure
O 290 All Other Real Property AstReview or Appeal of

Agency Decision
OF 950 Constitutionality of
State Statutes

 

 

 

 

V, ORIGIN (Place an “X" itt One Box Only)

YL ovina G2 Removed from O 3 Remanded from (9 4 Reinstated or OF 5 Transferred from G6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another D: Litigation - Litigation -
(specify) Transfer Direct File

Cite the U.S. aD a 5 Ao 6.5

VI. CAUSE OF ACTION ==,
fiption of ae
“Ballot access denied Ton —h
VL. REQUESTEDIN OF CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if densanded aint:

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P.
VIH. RELATED CASE(S)
IF ANY (See immeractions): GE

 

 

 

 

 

5 LN B[Z0 SIGNATURE OF

RECEIPT # APPLYING IFP

 
